  Case 1:19-cr-00304-LMB Document 32 Filed 12/09/19 Page 1 of 3 PageID# 105



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Case No. 1:19-cr-00304-LMB
                                              )
HENRY KYLE FRESE,                             )
                                              )
                       Defendant.             )

             DEFENDANT’S UNOPPOSED MOTION TO PERMIT TRAVEL

       Defendant HENRY KYLE FRESE, by and through counsel, respectfully asks this Court

for permission to travel by car from his residence in Philadelphia to Washington, D.C. on Tuesday,

December 10, 2019 through December 11, 2019. The purpose of the travel is for Mr. Frese to

attend meetings with his attorneys in both classified and unclassified settings. Mr. Frese is

specifically asking for permission to stay overnight from December 10 to December 11 with a

friend, A.E., who resides in Reston, Virginia, and who Mr. Frese affirms had no involvement in

the charged offense conduct. Undersigned counsel has consulted with counsel for the United

States, who have indicated that the government does not oppose Mr. Frese’s travel and his stay

with the aforementioned individual in Reston, Virginia. Pretrial Services has also been made

aware of Mr. Frese’s travel request and have indicated that they will await the ruling of the Court.

       WHERFORE, based on the foregoing good cause, Defendant respectfully requests that

this Court grant him permission to travel from Philadelphia, PA to Washington, DC, and Reston,

Virginia, from December 10 through December 11, 2019.




                                                  1
 Case 1:19-cr-00304-LMB Document 32 Filed 12/09/19 Page 2 of 3 PageID# 106



Date: December 9, 2019            Respectfully submitted,

                                  Henry Kyle Frese,
                                  By Counsel,

                                  /s/ Stuart Sears
                                  Stuart Sears
                                  Schertler & Onorato, LLP
                                  901 New York Avenue, N.W.
                                  Suite 500
                                  Washington, DC 20001
                                  Telephone:       (202) 628-4199
                                  Facsimile:       (202) 628-4177
                                  donorato@schertlerlaw.com




                                     2
  Case 1:19-cr-00304-LMB Document 32 Filed 12/09/19 Page 3 of 3 PageID# 107



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of December, 2019, I electronically filed a true copy of

the foregoing motion with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to all parties.



                                               /s/ Stuart Sears
                                               Stuart Sears
                                               Attorney for Henry Kyle Frese
                                               Schertler & Onorato, LLP
                                               901 New York Avenue, N.W.
                                               Suite 500
                                               Washington, DC 20001
                                               Telephone: (202) 628-4199
                                               Facsimile: (202) 628-4177
                                               donorato@schertlerlaw.com




                                                    3
